Title: To Benjamin Franklin from Tronquoy, [after 15 January 1785]
From: Tronquoy, André de
To: Franklin, Benjamin

 
				
					Monsieur
					Le lundy [after January 15, 1785]
				
				J’ai ecrit a Bordeaux dans votre intêret comme j’ai eu l’honneur d’en convenir avec vous. Ci joint les copies de mes lettres, ensemble la reponce que j’ai reçu. Par le courier de demain j’ecrirai encore pour qu’on employe la voye la plus prompte pour l’expédition qu’on doit me faire. Je m’emprésserai de vous faire passer le Remede des que je l’aurai reçu avec l’instruction qu’on y joindra sans doute. Je Sens trop bien le plaisir de pouvoir vous etre utille, pour negliger une minutte ce qui peut vous

interesser. C’est ce dont je vous prie d’etre aussi persuadé que du Respect infini avec lequel j’ai l’honneur d’etre Monsieur Votre tres humble & tres obeissant Serviteur
				
					
						Tronquoy
					
					M. De francklin
				
			